Sargent, C. J.
I. We think the mortgage-deed of October 11,1870, from Kelley to Dearborn, is sufficient to convey the title between the parties, and as to all others who had notice of it.
II. We think Osgood is chargeable with notice. At the close of the description of the land in the mortgage-deed of October 18,1870, from Robinson to Kelley, is the following in parenthesis :
f of six hundred dollars h [said premises are subject to a former. J
The above can only mean that said premises are subject to a former [mortgage] of six hundred dollars. This is sufficient to charge Osgood with notice of the mortgage of Kelley to Dearborn of six hundred dollars. Brown v. Eastman, 16 N. H. 592; Rogers v. Jones, 8 N. H. 268; Story’s Equity, secs. 399, 400; Sugden on Vendors, chaps. 16 and 17, 9th ed., and cases there referred to; Cuyler v. Bradt, 2 Caines Cas. in Err. 326; Taylor v. Stibbertt, 2 Ves. Jr. 440; Hall v. Smith, 14 Ves. Jr. 426; Hastings v. Cutler, 24 N. H. 481; Kingsley v. Holbrook, 45 N. H. 320; Gooding v. Riley, 50 N. H. 402.
The defendants stood upon the general issue, which admits their possession with claim of freehold; but the plaintiffs show the better title and the prior seizin.

Judgment for the plaintiffs.